Name: Decision (EU) 2018/1432 of the European Parliament of 18 April 2018 on the closure of the accounts of the European Border and Coast Guard Agency (Frontex) for the financial year 2016
 Type: Decision
 Subject Matter: accounting;  EU finance;  EU institutions and European civil service;  budget
 Date Published: 2018-10-03

 3.10.2018 EN Official Journal of the European Union L 248/344 DECISION (EU) 2018/1432 OF THE EUROPEAN PARLIAMENT of 18 April 2018 on the closure of the accounts of the European Border and Coast Guard Agency (Frontex) for the financial year 2016 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Border and Coast Guard Agency (the Agency) for the financial year 2016,  having regard to the Court of Auditors report on the annual accounts of the European Border and Coast Guard Agency for the financial year 2016, together with the Agencys reply (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2016, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Councils recommendation of 20 February 2018 on discharge to be given to the Agency in respect of the implementation of the budget for the financial year 2016 (05941/2018  C8-0074/2018),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (4), and in particular Article 30 thereof,  having regard to Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (5), in particular Article 76 thereof,  having regard to Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6), and in particular Article 108 thereof,  having regard to Rule 94 of and Annex IV to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A8-0108/2018), 1. Approves the closure of the accounts of the European Border and Coast Guard Agency for the financial year 2016; 2. Instructs its President to forward this decision to the executive director of the European Border and Coast Guard Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ C 417, 6.12.2017, p. 233. (2) See footnote 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 349, 25.11.2004, p. 1. (5) OJ L 251, 16.9.2016, p. 1. (6) OJ L 328, 7.12.2013, p. 42.